MEMORANDUM **
Curtis W. Hart appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action arising from his arrest and subsequent criminal trial. We have jurisdiction under 28 U.S.C. § 1291. We review de novo dismissals for failure to state a claim, Schucker v. Rockwood, 846 F.2d 1202, 1203 (9th Cir.1988), and dismissals for insufficient service for abuse of discretion, In re Sheehan, 253 F.3d 507, 511 (9th Cir.2001). We affirm.
The district court did not err when it dismissed Hart’s claims against Judge Roosevelt Robinson, a former judge of the Multnomah County Circuit Court in Oregon, because Hart’s claims arose from Judge Robinson’s performance of judicial functions in a criminal trial, and Judge Robinson therefore enjoyed absolute im*708munity. See Schucker, 846 F.2d at 1204. We decline to consider Hart’s contentions regarding Judge Robinson’s status under Article VII of the Oregon constitution because they were not raised before the district court. See Dodd v. Hood River County, 59 F.3d 852, 863 (9th Cir.1995).
The district court did not abuse its discretion when it dismissed without prejudice Hart’s claims against Gresham police officers Norbury, Pierce, Herrera, and Klepper on grounds of insufficient service because Hart did not properly or timely serve them with the summons and complaint in accordance with Fed.R.CivP. 4(m), did not obtain a waiver or make proof of service to the district court in accordance with Fed.R.Civ.P. 4(d) and (1), and made no showing of good cause. See Sheehan, 253 F.3d at 512.
Hart contends that the district court erroneously dismissed his claims against Multnomah County and Multnomah County Sheriff Noelle for failure to state a claim, and erroneously granted summary judgment in favor of James Walker. We do not consider these contentions because Hart failed to provide any argument as required by Fed. R.App. P. 28(a). See, e.g., United States v. Fiorillo, 186 F.3d 1136, 1156 n. 33 (9th Cir.1999).
Hart’s remaining contentions are also without merit.
AFFIRMED.

 This disposition, is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.